Citation Nr: 0812730	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia (previously evaluated as a 
personality disorder).

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for chronic kidney 
failure.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for diabetes mellitus, 
Type II (DM), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978, with service in Korea from January 31, 1978 to 
December 13, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The veteran filed his original claims of entitlement to 
service connection for bilateral hearing loss and a 
personality disorder in July 1992.  By rating decision in 
September 1992, the veteran's claims were denied based on 
lack of current disability for bilateral hearing loss and no 
evidence in service of a personality disorder.  The veteran 
appealed this decision and, ultimately, the Board denied his 
claims in August 1998, based on lack of current disability 
for the bilateral hearing loss claim and lack of chronic 
psychiatric disability.  

The December 2004 rating decision reopened the veteran's 
claims and denied them on the merits.  However, to establish 
jurisdiction over the issues of service connection for 
bilateral hearing loss and schizophrenia (previously claimed 
as a personality disorder), the Board must first consider the 
issue of whether new and material evidence has been submitted 
to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2007).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss, 
but the claim for schizophrenia must be remanded.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

The issues of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for schizophrenia and entitlement to 
service connection for chronic kidney failure are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran will be informed if any further 
action on his part is required.


FINDINGS OF FACT

1.  Evidence received since the August 1998 Board decision is 
new to the claims file, but does not relate to unestablished 
facts necessary to substantiate the claim of whether 
bilateral hearing loss was incurred or aggravated in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

2.  The veteran does not have current diagnoses of bilateral 
tinnitus, a low back disability or a left ankle disability.

3.  Hypertension is not shown by competent medical evidence 
to be linked to a disease or injury in service; nor was it 
manifested within the first post-service year.

4.  The veteran is not shown to have served in the Republic 
of Vietnam during service and he is not been shown to have 
been exposed to Agent Orange during his service in Korea; 
there is no medical or scientific evidence linking the 
veteran's diabetes to service or to claimed in-service Agent 
Orange exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for bilateral 
hearing loss; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

3.  A low back disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A left ankle disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Hypertension was not incurred in or aggravated by active 
military service, nor may such be presumed to have been 
incurred in or aggravated therein.  38 U.S.C.A. §§ 1101, 
1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

6.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by service, nor may such be presumed to have been 
incurred in or aggravated therein.  38 U.S.C.A. §§ 1101, 
1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the adjudication of the veteran's claims, letters 
dated in April 2004, June 2004 and August 2004, fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The aforementioned letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  The Board also notes that the 
veteran was provided with appropriate notice pertaining to 
his petition to reopen the claim of entitlement to service 
connection for bilateral hearing loss, compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
these claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

The veteran was afforded VA medical examinations in November 
2004 to obtain opinions as to whether a left ankle 
disability, bilateral hearing loss and bilateral tinnitus 
could be directly attributed to service.  Further 
examinations or opinions are not needed on these claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  Specifically, the veteran 
has not been diagnosed with bilateral tinnitus or a left 
ankle disability and a negative nexus was provided pertaining 
to his bilateral hearing loss claim.  This is discussed in 
more detail below.  

The Board concludes examinations were not needed in 
conjunction with the veteran's claims for hypertension, DM or 
low back disability because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligation under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that medical opinions would aid in substantiating 
the veteran's claims since they could not provide evidence of 
a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence - Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss was 
first manifested during service.  The veteran brought his 
original claim for this condition in July 1992.  He was 
denied by a rating decision of the RO in September 1992, 
finding essentially that there was no evidence of in-service 
incurrence and no current disability.  The veteran appealed 
this decision and ultimately the Board continued the denial 
of his claim in August 1998.  That decision is final.  See 38 
U.S.C.A. §§ 7104 (West 2002 & Supp. 2007).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As the previous denial of service connection was premised on 
a finding that there was no evidence of complaints or 
treatment for bilateral hearing loss in service, for evidence 
to be new and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to tend to show that the veteran's 
bilateral hearing loss was incurred or aggravated by service.

The RO received the veteran's VA and private treatment 
records diagnosing this condition, as well as the VA 
examination report, dated in November 2004.  This "new" 
evidence is not material, however.  The newly received 
evidence does not contain any indication of treatment for 
bilateral hearing loss in service, nor was a medical nexus 
provided relating the veteran's current bilateral hearing 
loss to service.  In fact, the November 2004 VA examiner 
provided a negative nexus opinion.  

The Board finds that the evidence received since 1998, while 
relating to unestablished facts necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not 
material.  The appeal to reopen the veteran's claim for 
service connection for bilateral hearing loss is denied.

III.  Bilateral Tinnitus, Left Ankle Disability & Low Back 
Disability

Review of the veteran's service medical records reveals that 
in March 1977, the veteran was seen with complaints of low 
back pain and left ankle pain.  Upon examination, the 
veteran's low back examination was normal and no diagnosis 
was provided.  See service medical record, March 9, 1977.  
With regard to the left ankle, examination revealed it to be 
slightly swollen, but otherwise normal.  The veteran was 
diagnosed with a mild left ankle inversion sprain.  See 
service medical record, March 30, 1977.  The veteran was 
again seen in October 1977 with complaints of low back pain.  
Examination was normal and no diagnosis was provided.  See 
service medical record, October 21, 1977.  There is no 
indication in the veteran's service medical records that he 
ever complained of or was treated for bilateral tinnitus.  
The Board concedes that the veteran did complain of left 
ankle and low back pain during his time in service.  See 
Hickson, supra.

In order to be considered for service connection, however, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  As the veteran 
was not diagnosed with a low back disability in service, he 
was not afforded a VA examination.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The evidence of record is also completely devoid of a 
diagnosed low back disability.

Given the veteran's military occupational specialty as a 
cannon crewman, he was afforded a VA audiological examination 
in November 2004.  Upon examination, the veteran denied 
suffering from bilateral tinnitus.  See VA audiological 
examination report, November 8, 2004.  Thus, he does not have 
a currently diagnosed disability.

Finally, the veteran was afforded a VA joints examination in 
November 2004.  The examiner reviewed the evidence of record 
and did not find a diagnosed disability.  X-ray findings for 
the left ankle were normal.  The examiner did not diagnose a 
left ankle disability.  See VA joints examination report, 
November 8, 2004.

In the absence of diagnosed bilateral tinnitus, low back 
disability and left ankle disability, service connection may 
not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  




IV.  Hypertension

The veteran contends that his currently diagnosed 
hypertension was caused by his time in service.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

Review of the veteran's service medical records indicates the 
veteran's blood pressure to be 128/80 upon entry into service 
and the veteran did not complain of such.  See Standard Form 
(SF) 88 and SF 93, entrance examination reports, December 17, 
1975.  Throughout service, the veteran's blood pressure was 
normal for VA purposes.  Upon separation from service, the 
veteran's blood pressure was 130/72 and he did not complain 
of high blood pressure.  See SF 88 & SF 93, separation 
examination reports, December 4, 1978.  The veteran was not 
diagnosed with hypertension until 2000.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  The first 
showing of hypertension in the record is the VA treatment 
record dated in 2000.  There is no evidence to support a 
finding that the veteran's hypertension was compensable to at 
least a 10 percent degree within the first post-service year.  
Therefore, service connection on a presumptive basis is not 
warranted.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest hypertension 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service, which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
hypertension complaints, symptoms, or findings for 
approximately 20 years between the period of active duty and 
the medical reports dated in 2000 is itself evidence which 
tends to show that hypertension did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Since there is no evidence in the veteran's service medical 
records that he suffered from hypertension in service and no 
positive nexus opinion, the veteran's claim must fail.  See 
Hickson, supra.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim of entitlement to 
service connection for hypertension, on a direct or secondary 
basis, must be denied.  See 38 U.S.C.A §5107 (West 2002).

V.  Diabetes Mellitus, Type II

The law provides that a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g., Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  If the veteran was exposed to an herbicide agent 
during service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied; 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  See 38 C.F.R. § 3.309(e) (207).  However, as 
indicated above, notwithstanding the foregoing, regulations 
provide that service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Turning to the merits of the claim, the veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis of DM.  Medical evidence of record does confirm 
a current diagnosis of DM, thereby satisfying the first 
element of the veteran's service connection claim.  
Significantly, this disorder was first diagnosed many years 
following the veteran's separation from service.

The veteran's primary contention is that he was exposed to 
Agent Orange while serving in Korea.  Service personnel 
records confirm that the veteran had Korean service beginning 
in January 1978.  Nevertheless, the objective evidence of 
record fails to show that the veteran was exposed to Agent 
Orange while serving in Korea.  The Department of Defense 
only acknowledges the use of herbicides for specific units 
that served in areas along the DMZ in Korea between April 
1968 and July 1969.  See e.g., VHA Directive 2000-027 
(September 5, 2000).  The veteran's service personnel records 
indicate that the veteran did not enter service until 
December 1975, approximately 4-1/2 years after the time 
period when Agent Orange was used in Korea.  The record also 
fails to show that the veteran was otherwise exposed to Agent 
Orange in Korea.  Consequently, the Board concludes that the 
veteran was not exposed to Agent Orange during his service in 
Korea, and service connection for diabetes is not warranted 
on such basis.

As noted above, the veteran has been diagnosed with DM, which 
is a disease presumptively associated with herbicide-exposed 
veterans pursuant to 38 C.F.R. § 3.309.  Exposure to 
herbicides, however, is presumed for a veteran who had the 
requisite service in the Republic of Vietnam.  On review, the 
veteran's DD Form 214 does not reflect that he had Vietnam 
service, nor was he awarded or authorized to wear a Vietnam 
Service Medal.  In the absence of Vietnam service or some 
evidence of the veteran's presence in Vietnam, presumptive 
service connection for diabetes mellitus, secondary to Agent 
Orange exposure in Vietnam, is not warranted.

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, supra.  However, 
the veteran has not submitted any medical evidence, which 
suggests or demonstrates that his claimed disorder was in any 
way related to service or to the Agent Orange the veteran 
claims he was exposed to during service.

Thus, given that the veteran is not presumed to have been 
exposed to Agent Orange based on service in Vietnam and he 
did not serve in Korea during the time period the Department 
of Defense has indicated that Agent Orange was used, and he 
has not otherwise shown that he was exposed to Agent Orange 
in service, he is not entitled to service connection for 
diabetes based on exposure to Agent Orange.  In addition, 
since the claimed disorder was not manifested during service, 
or for many years thereafter, and there is no medical 
evidence relating the disorder to service, service connection 
is not warranted.  

The Board acknowledges the veteran's contention that his 
current DM is related to his period of service.  However, his 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Given the evidence against the claim, for the 
Board to conclude that the veteran's disorder had its origin 
during service or is related to Agent Orange exposure in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  See 38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The veteran was advised of the need to submit medical 
evidence demonstrating evidence of a nexus between DM and 
service by way of the August 2004 letter from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a current disorder and of a relationship between 
an injury, disease or event in service.  Accordingly, the 
Board concludes that service connection for diabetes 
mellitus, to include as secondary to Agent Orange exposure, 
is not established.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  




ORDER

The appeal to reopen the claim for service connection for 
bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide exposure, is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's petition to reopen 
his claim of entitlement to service connection for 
schizophrenia and his claim of entitlement to service 
connection for chronic kidney failure.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.

In the present appeal, the veteran was provided with notice 
in April 2004 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denial and what would 
specifically constitute "material" evidence for his 
schizophrenia claim.  Accordingly, the notice is not VCAA 
compliant as defined in Kent.  The RO/AMC should provide the 
veteran with corrective VCAA notice, assuring that all 
applicable laws, regulations and precedents are satisfied.

The Board also notes that the veteran identified private 
treatment records from a "Dr. Dimoto" for his kidney 
condition during his Board hearing that have not been 
associated with the veteran's claims file.  See Travel Board 
hearing transcript, p. 20, September 19, 2007.  As such, the 
RO/AMC must attempt to obtain these missing records.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for 
schizophrenia (previously claimed as a 
personality disorder), including an 
explanation as to what constitutes 
"new" and "material" evidence in his 
case, including a description of the 
basis of the prior denial, as outlined 
by the Court in Kent v. Nicholson, 20 
Vet.  App. 1 (2006).

2.  The RO/AMC must attempt to obtain 
any private treatment records from the 
physician the veteran identified as 
"Dr. Dimoto" during his Board hearing.  
If these records are unavailable, a 
statement to that effect must be 
associated with the veteran's claims 
file.

3.  After the above is complete, 
readjudicate the veteran's claim of 
whether new and material evidence has 
been received sufficient to reopen the 
claim of entitlement to service 
connection for schizophrenia and, if 
so, whether service connection is 
warranted.  The claim of entitlement to 
service connection for chronic kidney 
failure should also be readjudicated.  
If the claims remain denied, issue a 
supplemental statement of the case to 
the veteran and his attorney, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


